Exhibit (a)(1)(H) FORM OF COMMUNICATION TO ELIGIBLE OPTION HOLDERS REJECTING THEIR ELECTION FORM Date: [●], 2009 To: [Name] From: Sigma Designs, Inc. (“Sigma”) Re: Notice of Rejection of Election Form Unfortunately, your Election Form regarding Sigma’s Offer to Exchange dated August 24, 2009 (the “Offer”) was not accepted for the following reason(s):[reasons]. If you wish to participate in the Offer, please complete and execute the attached Election Form and deliver it to Sigma so that it is received before9 p.m., Pacific Time, onSeptember 22, 2009 (or such later date as may apply if the Offer is extended), by one of the following means: Via Electronic Delivery: Scan the completed and signed Election Form and email it to OptionExchange@sdesigns.com Via Regular Mail, Overnight Courier or Hand Delivery: Sigma Designs, Inc., Attn: Sigma Designs, Inc., 1778 McCarthy Blvd., Milpitas, CA 95305, Attn: Catherine Van Rhee and Terry Nguyen Please ensure that you receive a confirmation of receipt from us after you submit your Election Form. If we do not receive a properly completed and signed Election Form from you before the deadline for the Offer, all eligible options currently held by you will remain outstanding according to their existing terms. If you have any questions or if you would like additional copies of the Election Form or other documents related to the Offer, please telephone Catherine Van Rhee and Terry Nguyen at (408) 957-984 or send an email to OptionExchange@sdesigns.com.
